           Case 1:21-cv-01733-PGG Document 18 Filed 07/09/21 Page 1 of 2




GEORGIA PESTANA                                                                           MARTHA NIMMER
Acting Corporation Counsel
                                       THE CITY OF NEW YORK               Special Assistant Corporation Counsel
                                      LAW DEPARTMENT                                        Cell: (917) 499-8632
                                          100 CHURCH STREET
                                          NEW YORK, NY 10007



                                                           July 9, 2021
VIA ECF
Hon. Paul G. Gardephe

Thurgood Marshall

United States Courthouse

40 Foley Square

New York, NY 10007

                   Re: L.M. obo J.M. v. N.Y.C. Dep’t of Education, 21-cv-1733 (PGG)(SN)

Dear Judge Gardephe:

        I am a Special Assistant Corporation Counsel in the office of Acting Corporation
Counsel, Georgia Pestana, attorney for Defendant in the above-referenced action, wherein
Plaintiff seeks solely attorneys’ fees, costs and expenses for legal work on an administrative
hearing under the Individuals with Disabilities Education Act, 20 U.S.C. §1400, et seq., as well
as for this action.

       I write to respectfully request a 6-week extension of Defendant’s time to respond to the
complaint, from July 14, 2021 to August 25, 2021. I am also requesting that the August 19, 2021
conference be adjourned to one of the following dates: September 22, 24 or 28, 2021.

        Plaintiff consents to this extension of the time to answer. This is the third request for an
extension of the time to answer. The first request was made on April 2, 2021 and granted by
Your Honor on April 6, 2021. The second request for an extension was made on June 11, 2021
and granted by Your Honor on June 14, 2021. The requested 6-week extension will provide the
parties with additional time to negotiate, now that Defendant has made a settlement offer. We are
hopeful that the parties will settle this matter without the need for further burden on the Court’s
time.

       Accordingly, Defendant respectfully requests that its time to respond to the complaint be
extended to August 25, 2021, and the August 18, 2021 conference be adjourned to September 22,
          Case 1:21-cv-01733-PGG Document 18 Filed 07/09/21 Page 2 of 2




        24 or 28, 2021.

        Thank you for considering this request.

               Respectfully submitted,

                                                     /s/
                                                    Martha Nimmer
                                                    Special Assistant Corporation Counsel
cc:     Irina Roller, Esq. (via ECF)



      MEMO ENDORSED

      The application is granted. Defendant will respond to the Complaint by August 25, 2021.
      The status conference previously scheduled for August 19, 2021 is adjourned to September
      22, 2021 at 10:00 a.m.




      July 12, 2021
